OPINION OF THE COURT
JOE R. YOUNG, JR., Circuit Judge. The Amended Order was signed by the Honorable J. David Langford for Judge Young.

AMENDED ORDER CANCELLING AND DISCHARGING JUDGMENT

THIS CAUSE came on to be heard before the Court upon the Petition of DALLAS HILLIARD HAMILTON for the cancellation and discharge of a judgment:

STATEMENT OF FACTS AND CASE

That the Petitioner and Respondent have stipulated to the following facts:
1. The Respondent, ADVENTIS HEALTH SYSTEM/SUNBELT *125HEALTH CARE SYSTEMS, INC., a Florida corporation, d/b/a WALKER MEMORIAL HOSPITAL, obtained a judgment for $1,700.06 against the Petitioner, DALLAS HILLIARD HAMILTON, on October 24, 1984, in Case No. 84-635, in the County Court in and for Highlands County, Florida. A copy of the judgment was recorded in Official Records (O.R.) Book 813, Pages 39 and 141 and recorded in O.R. Book 817, Page 598, of the public records of Highlands County, Florida. Subsequently, on September 24, 1987, the Petitioner filed a Chapter 7 bankruptcy case in the United States Bankruptcy Court for the Southern District of Florida, this being Case No. 87-03448 BKC-TCB. The Respondent was scheduled as a creditor and also was listed on the mailing matrix. The Bankruptcy Court entered its general Order of Discharge which discharged the debt owed by the Petitioner to the Respondent on January 21, 1988;
2. That the Petitioner has attached to, and incorporated by reference into the Petition, certified copies of the Petitioner’s Chapter 7 bankruptcy schedules, the mailing matrix and the Order of Discharge.
And the Court being otherwise fully advised in the premises, it is, thereupon
ORDERED AND ADJUDGED, as follows:
1. Section 55.145, Florida Statutes (1987) provides that:
“55.145 Discharge of judgments in bankruptcy. At any time after 1 year has elapsed since a bankrupt or debtor was discharged from his debts, pursuant to the act of congress relating to bankruptcy, the bankrupt or debtor, his receiver or trustee may, or any interested party may petition the Court in which the judgment was rendered against such bankrupt or debtor for an order to cancel and discharge such judgment. The petition shall be accompanied by a certified copy of the discharge of said bankrupt or by a certified copy of the order of confirmation of the arrangement filed by said debtor. The Petition, accompanied by copies of the papers upon which it is made, shall be served upon the judgment creditor in the manner prescribed for service of process in a civil action. If it appears upon the hearing that the bankrupt or debtor has been discharged from the payment of that judgment or of the debt upon which it was recovered, the Court shall enter an order cancelling and discharging said judgment. The order of cancellation and discharge shall have the same effect as a satisfaction of judgment, and a certified copy thereof may be recorded in the same manner as a satisfaction of judgment. This section shall apply only to liens under judgment or obligations duly scheduled in the bankruptcy proceedings.”
*126The constitutionality of this statute was upheld by the Supreme Court of Florida in Albritton v General Portland Cement Co., 344 SO.2d 574 (Fla. 1977). The purpose of the statute is
“. . . to allow discharged bankrupts to ‘clear up the record by making it show upon its face that the judgment no longer attaches as a lien on real estate
subsequently acquired and constitutes no personal liability against the Debtor. . .’ ” Albritton, supra, at 576. citing with approval Olsen v Nelson, 125 Minn. 286, 146 N.W. 1097, 1099 (1914).
In Albritton, supra, as in the case before this Court, the Petitioner had discharged a judgment creditor by filing a bankruptcy case.
2. The petition filed by the Petitioner in this case with the exhibits attached to it consisting of the certified copies of the bankruptcy schedules showing that the respondent was a scheduled creditor and the mailing matrix which contained the respondent’s name and correct address, and the order of discharge satisfies the Petitioner’s burden of proof pursuant to Fla. Stat. §55.145 (1987). It is therefore ordered pursuant to Section 55.145, that the Final Judgment rendered by the County Court in and for Highlands County, Florida, on October 24, 1984, in Case No. 84-635, in favor of the Respondent, ADVENTIS HEALTH SYSTEM/SUNBELT HEALTH CARE SYSTEMS, INC., a Florida corporation, d/b/a WALKER MEMORIAL HOSPITAL, and as recorded in the public records of Highlands County, Florida, in Official Record Book 813, Pages 39 and 141 and in Official Records Book 817, Page 598, is cancelled and discharged. It is further ordered that this
“. . . order of cancellation and discharge shall have the same effect as a satisfaction of judgment, and a certified copy thereof may be recorded in the same manner as a satisfaction of judgment. . .” Section 55.145, Florida Statutes (1987).
DONE AND ORDERED this 3rd day of April, 1991, in Sebring, Highlands County, Florida.